DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 10/26/21, which is entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gough et al. (US 6,866,577 B2) (hereinafter “Gough”) in view of Wang (US 2012/0170218 A1) (hereinafter “Wang”). Both references are in the applicant’s field of endeavor, fan units. These two references, when considered together, teach all of the elements recited in claim 1 of this application.
Regarding claim 1, Gough discloses a fan unit (1) detachably attached on a side face (24) of a housing (20, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations), the fan unit comprising a fan (3), the fan unit (1) is configured to be detached from the housing in a first direction along the side face of the housing (horizontally to the right by the tabs 30 releasing from the slots 29 in Fig. 2). 

    PNG
    media_image1.png
    695
    975
    media_image1.png
    Greyscale

Gough does not explicitly disclose the fan is configured to be detachably attached to the fan unit through an opening with which the fan unit is formed, wherein the fan unit is configured to detachably support the fan so that when the fan unit is attached to the housing, the opening is not covered by the housing and directions in which the fan is attached to and detached from the fan unit are made different from directions in which the fan unit is attached to and detached from the housing, the fan is configured to be detached through the opening in a second direction along the side face of the housing while the fan unit is attached to the side face of the housing, the second direction being different from the first direction, wherein the fan can be detached from the fan unit through the opening while the fan unit is attached to the side face of the housing.
Wang teaches the fan (20) is configured to be detachably attached to the fan unit (see annotated Fig. 2 below, the capitalized annotations denoting claim limitations, Fig. 3 showing the attached configuration and Fig. 2 showing the detached configuration) through an opening with which the fan unit is formed (16, Fig. 2), wherein the fan unit is configured to detachably support the fan (Figs. 2 and 3) so that when the fan unit is attached to the housing, the opening is not covered by the housing (in Gough modified with the fan unit of Wang, the opening 16 of Wang would not be covered by the housing of Gough) and directions in which the fan is attached to and detached from the fan unit (vertical in Wang) are made different from directions in which the fan unit is attached to and detached from the housing (horizontal, see first and second directions in the annotated figures), the fan (20) is configured to be detached through the opening (16) in a second direction (vertically, annotated Fig. 2) along the side face of the housing while the fan unit is attached to the side face of the housing, the second direction being different from the first direction (Wang’s fan can be detached from its fan unit along the side face of Gough’s housing), wherein the fan (20) can be detached from the fan unit through the opening (16, annotated Fig. 2) while the fan unit is attached to the side face of the housing (functional limitation that Gough modified by Wang can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giraldo by adding the detachable fan unit as taught by Wang in order to facilitation changing a malfunctioning fan from above the housing if access is insufficient to the sides of the housing.

    PNG
    media_image2.png
    909
    555
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gough as modified by Wang as applied to claim 1 above, and further in view of Yamada (JP 2014-175265 A English machine translation) (hereinafter “Yamada”). Yamada is also in the Applicant’s field of endeavor, a fan unit attached to a housing. These three references, when considered together, teach all of the elements recited in claim 3 of this application.
Regarding claim 3, Gough as modified by Wang as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the housing is attached to a back face of a display device; the first direction is a direction along a bottom face of the housing opposed against the back face of the display device or a direction away from the bottom face of the housing; the second direction is the direction away from the bottom face of the housing or the direction along the bottom face of the housing. 
Gough further discloses the first direction (horizontal) is a direction along a bottom face of the housing (annotated Fig. 2, above); the second direction is the direction away from the bottom face of the housing or the direction along the bottom face of the housing (the second direction is the direction away from the bottom face of the housing in annotated Fig. 2, above). Gough does not explicitly disclose the housing is attached to a back face of a display device; the bottom face of the housing is opposed against the back face of the display device or a direction away from the bottom face of the housing.
Yamada teaches the housing (13, 15)is attached to a back face of a display device (20, 21, Fig. 9A and annotated Fig. 9B below, the capitalized annotations denoting claim limitations); the bottom face of the housing is opposed against the back or a direction away from the bottom face of the housing (bottom face of the housing is opposed against the back face of the display device in annotated 9B below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giraldo with the structure of Yamada in order to save space and allow fan replacement when there is limited space behind the display device since the display device may be mounted on a wall structure.

    PNG
    media_image3.png
    407
    672
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejections based on the Giraldo reference are now rejected based on the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762